                          Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 1 of 7




                                           IN THE UNITED STATES DISTRICT COURT                   FILED
                                                FOR THE DISTRICT OF KANSAS
                                                                                                     DEC 3 1 2018
                                              {!(Ci.Jo ff JL            )                       TIMOTHY M. OBRIEN CLCRK
                                                                        )                       By       G:A:-    Deputy

                                                                        )
                                                                        )
                                                                        )
                 (Enter above the full name of the Plaintiff(s)         )
                                                                        )
                 vs.                                                    )   Case Number   tr ---<!,,ll-d-11.J-Dte- JPo
                       d~ ~i1U'n7p1J-                                   l
                 Name    ~ J/f;r1 ·a (s                                 ~
_                Street and number            /' .                )
A   ,tt:i!cl   ·(; 1-,n']e"',, ~-i/c.ry l"/l/Jh/J/                )
         .       City            S     /State /,; ;
                                                       7
                                                          ZipCode )
)3t\r~/        cbC>/Y) ti I          __er;q·fl;r fvry:
                 (Enter above the full name and address of the
                 Defendant in this action - list the name and
                 address of any additional defendants on the back
                 side of this sheet).
                                                       CIVIL COMPLAINT

                 I.     Parties to this civil action:

                        (In item A below, place your name in the first blank and place your present address in the
                        second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

                        A.      Name of plaintiff          k-~ onci..vd ()
                                                        ,..q;-o
                                                                                      11
                                                                                      .
                                                                                         (al-vv      I   fl
                                Address             ~-            Q1111.         fit~,/St'iS         C/lg/ f(5.
                                                                                                     ~ ~b/b)




                                                                    1
       Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 2 of 7




      (In item B below, write the full name of the defendant in the first blank. In the second
      blank, write the official position of the defendant. Use item C for the names and positions
      of any additional defendants).       :_pi' nA f d      -rr:-IA ,__, p 1 /.j? ·I  /&--Y/CI //l h           /?.
                                    11      ·  L                             1 \    /5,e-,,r~f        ~;,&:;/Vt_~
      B.      Defendant        ,   (Jl    -S . y        tJv l r ~ .-r )                                is       /
                                             a~ 'C 1' t\ ( ~    .             /        _s £n_c1 oh r        /Lv--~
              employed at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




II.   Jurisdiction:

      (Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3., whichever is
      applicable.)

      A. (If Applicable) Diversity of citizenship and amount:   ~ (( t1 S l'i _S
              1.      Plaintiff is a citizen of the State of   ~               .
             2.       The first-named defundant above is ei!r
                              a. a citizen of the State of     tj_C1 r? 5ll   5        ; or
                              b.           oration incorporated under the laws of the State of
                                          t\ 'I Ci "J       and having its principal place of business
                                   in a State other than the State of which plaintiff is a citizen.


             3. The second-named defendant above is either
                              a.         a citizen of the State of _ _ _ _ _ _ _ _ ; or
                              b.         a corporation incorporated under the laws of the State of
                              _ _ _ _ _ _ and having its principal place of business in a
                              State other than the State of which plaintiff is a citizen.


             (If there are more than two defendants, set forth the foregoing information for each
             additional defendant on a separate page and attach it to this complaint.)
             Plaintiff states that the matter in controversy exceeds, exclusive of interest and
             costs, the sum of seventy-five thousand dollars ($75,000.00).


                                                   2
                               Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 3 of 7




                                         B.          (If applicable) Jurisdiction founded on grounds other than diversity



                                         2y of:i~ c:~:~~:~e~::;~l=~:~ction offue Cowtitmion of
                                                                      0




                                                                 the United States or statute of the United States (28 U.S.C. §1331):
                                                                 Constitution, Article_ _, Section_ _;
                                                                 Statute, US Code, Title_ _, Section_ _

                                                                 This case arises because of violation of the civil or equal rights,
                                                                 privileges, or immunities accorded to citizens of, or persons within
                                                                 the jurisdiction of, the United States (28 U.S.C. §1343).

                                         il3.                    Other grounds (specify and state any statute which gives rise to such
                                                                 grounds):




                             III.        Statement of Claim:

                             (State here a short and plain statement of the claim showing that plaintiff is entitled to
                             relief. State what each defendant did that violated the right(s) of the plaintiff, including
                             dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
                             If you intend to allege more than one claim, number and set forth each claim in a separate
                             paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
                             of the claim[s].)




                      -IJv_            L/5. ~(rC,/::,                        -fvr          4bt?1A·f-        ;/}     !J'-s.            ·11u           orus,               s·t-C1/.ed

I/Ibo vi_            c· Ot vr. 5_;(.          ~f                   u t'S ,' ../-t_d.       f; r' ~       h ti u 5L                    0'u r//7J

.J/J        ("C'·H-1/ ' (J   ,,'j//J s    .          g   l   l"f         ...,-Ivy           ); t? I,,- <155A. ~1                     Y" u            ~~                          I
      .//,
{('7 (1/ 5     1.-~ VA cl"               ;r?..t ,1   ·1-&t I       r"j u y y Cv1 er, ryf.              1p
                                                                                                       ti
                                                                                                            ,, 1 '1\
                                                                                                                r      .
                                                                                                                             .., ~cl
                                                                                                                           t.:O: p      •
                                                                                                                                            Ii:.?
                                                                                                                                            1       s "~        5.-~v,;/cA
                                                                                                                                                                •         Lj
                                                                                                                                                                    ; ' /..


                             IV.       Relief:          j    o   b ·.          /5 e ~ L'· c   i   sP         C?+ --{ rf/"l...l. r      1             b rt   J   0

                                                    ~~ ft tiYr11S5 ;vvUI .                                        Ca~f.
                             (State briefly exactly what judgement or relief you want from the Court. Do not make
                             legal arguments.)


                                                                                       3
  Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 4 of 7




V.      Do you clal3. J.he wrongs alleged in your complaint are continuing to occur at the
present time? Yes __J NoD

VI.    Do you ,irl'aim actu...a.. l damages for the acts alleged in your complaint?
       Yes~           No0
                                                                   /
VII.   Do you claim punitive monetary damages? Yes           (2(       No L_J


If you answered yes, state the amounts claimed and the reasons you claim you are entitled
to recover money damages.                                                      ·




                                           4
        Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 5 of 7




      VIII.   Administrative Procedures:

              A.   Have t~ec. lai s which you make in this civil action been presented through
              any ~f Adm· · trative Procedure within any government agency?
              Yes~ No .... ·

              B.     If you answered yes, give the date your claims were presented,
              how they were presented, and the result of that procedure:




              C.      If you answered no, give the reasons, if any, why the claims made in this
              action have not been presented through Administrative Procedures:
                            ,/j)_         1lc·+·
                            ..
                            · to
                            c
                            '--   '
                                  I
                                      /
                                                                                               {} v



IX.   Related Litigation:

      Please mark the statement that pertains to this case:

       D             This cause, or a substantially equivalent complaint, was previously filed in
                     this court as case number                    and assigned to the Honorable
                     Judge      ~~~~~~~~~~~~~




       D             Neither this cause, nor a substantially equivalent complaint, previously has
                     been filed in this court, and therefore this case may be opened as an original
                     proceeding.                                     /'
                                                        . ___._._.--;'· "'; .• /_.._,. ..--. --- ,,.,/·£
                                                          ~·····


                                                    Signature of Plaintiff
                                                   )_. .£      CP   ~ C.   &'-- //   ~
                                                    Name (Print or Type)

                                                      ~                      /h.r?.
                                                    -Ad-d-re-ss~9~~--r--~~~~~~
                                                                                                      11. (.   111.s.
                                                                                                           h6 ID I
                                               5
        Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 6 of 7




                                                            Ct"fJ 05-          ~/
                                              City           State      Zip Code   /   0
                                              (qf.2) 66 q- btJS          I
                                                   lephone Number


                         DESIGNATIONl)F PLACE OF TRIAL
                                     I
Plaintiff designates _LOWichita, C'gJ@.nsas City, or 0Topeka}, Kansas as the
                                       (Select One)
location for the trial in this matter.

                                              J~e ~·-A tvfr
                                                         of Plaintiff


                          RE::;!: FOR TRIAL BY JURY
Plaintiff requests trial by jury { = s or ONo }
                                    (Select One)


                                              ~4~_
            .n/3; /r1"j                       Signature of Plaintiff

Dated:~
 (Rev. 10/15)
                   It/




                                          6
        Case 2:18-cv-02713-DDC Document 1 Filed 12/31/18 Page 7 of 7
i '.
'I




    ,    I
        :P~      3    cevvf-
             l_-/               -
              / tJ UY          /;tJ/l//Y •
                     ~~:-              {/(/an .H_d                  ·~                /Yl   vice__
         4          )- 4 w s     v   I· / -         Oe        cci   ct S' -e                --T..   <i./.f.      ~.-/---
         ·-lhe            t (. __s·.          c;~·c, a /s                              a~"l c/
         ~~ /             Y2-t1 0             ::z- ~ Jo,,. /0                      ,h -~ t:J2
         .-f-fij rn                  're         c:' o   LA   r   + .   /'
                                                                                 J- ~ V .e
        e v r' &-         r;   UL              ·Ma ,/-                       -._L---            ~- ,-f-
        4_ ;r;                  ~~·f                      -~                    h:irra~5-ea/
        J:u ar;,d                               c/,::ser ,,-/v?/ru1Jed                                        /'r?
             a.   t -sp o 11-0rj~e                                                                             [Jd:.~~'Mf,
              l;c~h·k       ,'y7~ f.e                               JC!~.  k;O
: -/AJ.y                  f 11ow                   ffifl(            crP yoi/Z:f                                         h
'' -lz;; /Y7 c; /.£ a     s .e-f!-4 /Y2/2J~ ·r w 1 :f/?
   ~ _ µ r'#J        .-!Ju ht11crt1~,4
 i 'Jvdje 1~ '' ~"'7                Co/~ra/c:i
    :~                 c/U              /,,1   ·-!tU          ~10(75.?J/I                           Ca ~e            ~
- j          a  "1   cl              ~                  CCA f")r_p_- ;"( ·-/ . s &/~ r£ /rvL
':                                                     Loorl -.JL 1rl.J C --r;n7 Brt:J7
    1

             (fild             t?·IMr            w,·#;f55~_S                                 !r/Q              9-i!rll/do
::
             r:/
             ??.:v /.R rt:J                ar1
                                                 cl ~//t/t»f. 7
                                                          //-/y/lo
                                                                                  I

                                                                                /<7
                                                                                      _/        ~
                                                                                                _:x'
                                                                                                    _ /

                                                                                                          ?~rv~p r,.
':
.   '
    I
    '


I'
4   l


1
